178 So. 2d 732 (1965)
Zora Mae ARNOLD, Appellant,
v.
Louis R. BRADY, M.D., Appellee.
No. 5334.
District Court of Appeal of Florida. Second District.
October 6, 1965.
Roy Christopher, Mount Dora, for appellant.
Leon H. Handley, of Gurney, Gurney & Handley, Orlando, for appellee.
PER CURIAM.
Appellant, plaintiff below, appeals from an order entered in an action at law granting defendant-appellee's Motion for Summary Judgment.
The order appealed from is as follows:
"This cause coming on to be heard upon Defendant's Motion for Summary Judgment and the Court having heard argument of counsel for Plaintiff and counsel for Defendant and being otherwise fully advised in the premises, it is thereupon, upon consideration thereof,
"CONSIDERED, ORDERED AND ADJUDGED that Defendant's Motion for Summary Judgment be and the same is hereby granted."
While the point was not raised, we are of the opinion that the foregoing order *733 is not a "final" decision, order or judgment, within the provisions of Florida Appellate Rule 3.2(b), 31 F.S.A. We have no jurisdiction, therefore, to determine the merits of the points on appeal, and the appeal, ex mero motu, is dismissed. See Baker v. Colley, Fla.App. 1958, 104 So. 2d 473; and Shotkin v. Deehl, Fla.App. 1963, 148 So. 2d 538.
ALLEN, C.J., SMITH, J., and McNULTY, JOSEPH P., Associate Judge, concur.